UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4820


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID L.C. MACON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:15-cr-00803-MGL-1)


Submitted: December 1, 2020                                  Decided: December 8, 2020


Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. A. Lance Crick, Acting
United States Attorney, T. DeWayne Pearson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Macon challenges the district court’s revocation of his supervised release

after the district court found he committed new criminal conduct—South Carolina

second-degree domestic violence—and tested positive for drugs. He makes two arguments

on appeal: Macon and the victim were not “household members,” as defined in the South

Carolina domestic violence statute; and the victim’s testimony is unreliable, rendering the

evidence insufficient to support the district court’s findings. We affirm.

       The district court may revoke a term of supervised release if the Government proves

by a preponderance of the evidence that the defendant violated his release conditions. 18

U.S.C. § 3583(e)(3). We review the district court’s revocation decision for abuse of

discretion, its factual findings underlying the revocation for clear error, and its legal

conclusions de novo. United States v. Patterson, 957 F.3d 426, 435 (4th Cir. 2020). We

will find clear error only if “we are left with the definite and firm conviction that a mistake

was made.” United States v. De Leon-Ramirez, 925 F.3d 177, 183 (4th Cir. 2019) (internal

quotation marks omitted). And “[w]hen factual findings are based on the credibility of

witnesses, we give great deference to the district court’s determinations.” United States v.

Doctor, 958 F.3d 226, 234 (4th Cir. 2020).

       South Carolina proscribes any action that “cause[s] physical harm or injury to a

person’s own household member; or . . . offer[s] or attempt[s] to cause physical harm or

injury to a person’s own household member with apparent present ability under

circumstances reasonably creating fear of imminent peril.” S.C. Code Ann. § 16-25-20(A)

(2019). As relevant here, when someone commits domestic violence and causes “moderate

                                              2
bodily injury to the person’s own household member . . . or the act is accomplished by

means likely to result in moderate bodily injury to the person’s own household member,”

the conduct amounts to second-degree domestic violence, a misdemeanor punishable by a

fine and up to three years’ imprisonment. S.C. Code Ann. § 16-25-20(C) (2019). The

same chapter defines “household member” as pertinent here, as “a male and female who

are cohabitating or formerly have cohabited.” S.C. Code Ann. § 16-25-10(30(d) (2019).

      Macon relies on state divorce law and contends that “cohabitation” requires at least

90 days of living together. However, Macon fails to show that the definition of “household

member” is ambiguous in light of the ordinary meaning of cohabitation. See Othi v.

Holder, 734 F.3d 259, 265 (4th Cir. 2013); see also Barnhart v. Sigmon Coal Co., Inc., 534
U.S. 438, 450 (2002). As to Macon’s remaining claim, we conclude that sufficient

evidence supports the underlying domestic violence violation, especially given the

deference we must give to the trial court on credibility determinations. See Doctor, 958
F.3d at 234.

      We therefore affirm the judgment revoking supervised release. We dispense with

oral argument because the facts and legal contention are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3